Bell, (1.,
dissenting. The petition alleged that the defendants, with malice and without probable cause, procured a warrant to issue against the plaintiff for an offense charged to have been committed on the 15th day of December, 1921; that on that day he was brought before the magistrate by virtue of the warrant, and upon investigation the magistrate “adjudged him to be acquitted, and dismissed the aforesaid warrant, and such prosecution is now fully determined and ended.” The petition was filed on the following day, December 20, 1921. A general demurrer to the petition was overruled, and the defendants excepted.
Before an action -of this sort can be maintained the prosecution must have been ended. Civil Code (1910), § 4446. The prosecution is not necessarily terminated by the dismissal of the warrant by the magistrate. While it was alleged in the petition that the prosecution had been “fully determined and ended,” when the petition is construed, as it must be on demurrer, most strongly against the pleader, this averment, which is only a conclusion, appears to be deduced solely from the fact that the warrant was dismissed *601by tbe magistrate. The conclusion, therefore is not supported, the action having been commenced on the day following such dismissal. “If, upon the dismissal of the warrant and the discharge of the accused by the magistrate, the prosecutor had abandoned a further prosecution of the accused, or had delayed the same for such an unreasonable time as to lead the accused to believe that he had discontinued the prosecution, the action would lie.” Hartshorn v. Smith, 104 Ga. 235 (1), 237. The averments of the petition when measured by this rule do not show that the prosecution was ended, and the .demurrer should have been sustained. See Pickard v. Bridges, 7 Ga. App. 463 (67 S. E. 117). This view is not in conflict with anything decided either in Josey v. Cochran, 9 Ga. App. 656 (72 S. E. 42), or in Page v. Citizens Banking Co., 111 Ga. 73 (5) (36 S. E. 418, 51 L. R. A. 463, 78 Am. St. R. 144).
If the conclusion as to the termination of the prosecution had been alleged independently of other facts pleaded, it probably would have been sufficient, in the absence of a special demurrer, but appearing by the context to be solely .a deduction from the fact that the warrant had been dismissed on the preceding day, and this fact alone being insufficient to establish that the prosecution had ended, the conclusion of the pleader to that eifect can have no more weight than the pleaded fact on which it is predicated, and should, even on a general demurrer, be disregarded. See Banks v. Schofield’s Sons Co., 126 Ga. 667, 671 (55 S. E. 939).